Citation Nr: 0609478	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-21 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty for training from August 
1975 to December 1975.  Thereafter, he had periods of active 
duty for training and inactive duty training until 1978 as a 
member of the military reserves.


FINDINGS OF FACT

1.  The currently diagnosed back disability was first 
manifested many years after service and is not causally 
related to service.  

2.  The currently diagnosed hepatitis C was first manifested 
many years after service and is not causally related to 
service.  

3.  The appellant did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

4.  The currently diagnosed PTSD is not causally related to 
service.  


CONCLUSIONS OF LAW

1.  A chronic disability of the lumbar spine was not incurred 
in or aggravated during military service; and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Hepatitis C was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).  

3.  PTSD was not incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection is warranted 
for a back disability, hepatitis C, and PTSD.  As a 
preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of letters sent to the 
appellant in January 2001, December 2002, January 2003, 
August 2003, and April 2005.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  




Criteria for service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131.  

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).   

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
appellant's disability observed within such period, not 
merely conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., degenerative disease of the lumbar 
spine) which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for a back disability

As noted, the appellant must demonstrate three elements to 
establish service connection.  Concerning the first element, 
evidence of current disability as provided by a medical 
diagnosis, a February 2000 VA MRI revealed mild degenerative 
changes with small disc herniation at L4-L5 and L5-S1.  A 
June 2001 private medical report includes diagnoses of  
lumbosacral neuritis, lumbosacral strain, and chronic 
lumbosacral sprain.

In regard to the second element of Hickson, evidence of 
inservice injury, the appellant reported that he severely 
injured his back while rope climbing during basic training in 
1975.  However, there is no service department evidence of an 
injury to his back during this period.  His back was 
considered normal at the December 1975 separation 
examination.  The appellant was examined in October 1977 
while in the Reserves.  He complained of back pain from 
performing sit-ups the previous day.  There was point 
tenderness and pain along the left side of the mid back.  The 
diagnosis was muscle strain.  He was prescribed Robaxin and 
put on light duty.  

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for a back 
disability.  The record contains a statement of the 
appellant's private physician.  This doctor of osteopathic 
medicine indicated in a February 2005 statement that the 
appellant incurred a back injury when he fell from the top of 
a climbing rope. Significantly, however, this report of the 
medical history is based on the appellant's statements.  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
This is true especially in light of the fact that there was 
no reported evidence of this inservice injury.  

Moreover, there is no objective medical evidence of 
continuity of symptoms of a back disability subsequent to 
service discharge.  In fact, the earliest evidence 
documenting the current low back disability is in 1991, 
approximately 16 years after the 1977 treatment for muscle 
strain.  This is significant, in that it suggests that the 
appellant's in-service problems were acute and transitory in 
nature and resolved without residuals.  See 38 C.F.R. 
§ 3.303.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000); Cf. 
Mense v. Derwinski, 1 Vet. App. 354 (1991) (appellant failed 
to provide evidence of continuity of symptomatology of low 
back condition).  

Although the service record shows that the appellant received 
treatment for a muscle strain related to sit-ups in October 
1977 there is no indication of a chronic condition, and no 
mention of an earlier injury.  The appellant and his sister 
have reported that he continued to receive treatment from a 
Dr. Fischer during and after military service.  His sister 
indicated that she visited the appellant in the hospital 
during this time (November 1977).  She added that the doctor 
indicated that his back (and hepatitis C) were related to 
military service; however, the appellant has provided no 
objective evidence to verify this opinion.  The Board points 
out that "hearsay medical evidence" is not competent 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Unfortunately, the appellant has notified VA that Dr Fischer 
is long dead and that his records are unavailable

To attribute the appellant's onset of this disability to 
military service without objective medical evidence would 
require excessive speculation.  Given the normal examination 
in December 1975, and the lack of any mention of a 
purportedly severe back injury until 2000, the appellant's 
statements and testimony as to the onset of his back 
disability are not credible.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a disability of the lumbar spine.

Entitlement to service connection for hepatitis C

Concerning the first element, evidence of current disability 
as provided by a medical diagnosis, the VA and private 
diagnoses regarding hepatitis C satisfy this element.  

Concerning evidence of incurrence or aggravation of a disease 
or injury in service, there are no inservice complaints, 
findings or diagnoses regarding hepatitis.  In a statement 
received in June 2002, he reported that he received a tatoo 
on the left arm while on ACDUTRA at Camp Lejeune in 1975.  He 
also reported that he acquired tattoos during ACDUTRA in 1976 
in Puerto Rico.  Thereafter, he says, he was diagnosed with 
hepatitis C after he was jailed in connection with the 
shooting of his spouse in 1977.  

However, there is no objective medical evidence to verify 
that he received tattoos during any period of service, let 
alone that he was diagnosed with hepatitis C as a direct 
result of receiving inservice tattoos.  The appellant has 
been provided ample opportunity to provide corroborating 
evidence to verify such, but he has yet to comply.  There 
were no tattoos noted on examination in December 1975.  

Furthermore, the earliest objective evidence documenting 
hepatitis is in 2000, approximately 25 years after service 
discharge, when VA outpatient records denote a diagnosis of 
hepatitis C.  While he has provided statements from friends 
and relatives that he received hospital treatment for 
hepatitis in 1977, he has not provided any medical 
documentation to corroborate treatment.  Neither the 
appellant nor VA have been able to locate any records of the 
1977 hospitalization.  The appellant submitted a wrist band, 
but it is undated and contains no useful information.

Again, the appellant's family physician has indicated (in the 
February 2005 statement) that the appellant contracted 
hepatitis C during service.  However, this statement is based 
on the appellant's own history, as there is no objective 
medical evidence to verify that the appellant contracted 
hepatitis C during military service.  It appears that the 
diagnosis is based on the appellant's history.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).   

To attribute the appellant's hepatitis C to military service 
without objective evidence would require excessive 
speculation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C.  

Service connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, evidence of in-service stressors, 
and the evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether it can 
be determined that the appellant "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
appellant does not contend, nor does any evidence suggest, 
that he engaged in combat.

Where a determination is made that the appellant did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the appellant's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
appellant's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the appellant's service records may corroborate the 
appellant's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the appellant's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Board also notes that 38 C.F.R. § 3.304(f)(3) was amended 
effective March 7, 2002, to provide that evidence other than 
service records may corroborate the occurrence of a stressor 
and that VA may not deny PTSD claims based on personal 
assault without first advising claimants that evidence from 
sources other than the appellant's service records may help 
prove the stressor occurred.  67 Fed. Reg. 10330-10332 (March 
7, 2002).

The service medical records do not show treatment for a 
psychiatric disorder.  A private psychologist noted in a 
December 1977 statement that the appellant was experiencing 
significant depression over his accidental shooting of his 
girlfriend.  He wanted to withdraw from his duties with the 
Marines because he did not want to have anything to do with 
guns or killing.

The appellant received VA inpatient care from October 2002 to 
January 2003.  He reported several stressors which included 
killing his wife, the death of his 10 year old child some 
years later, and the stress of boot camp.  The initial 
diagnoses included recurrent major depressive disorder; PTSD; 
and cocaine abuse, in remission.  An April 2003 VA psychology 
note shows that the appellant was referred by Dr. K. for 
intake for consultation.  It was reported that DR. K. noted 
that the appellant did not meet the criteria for PTSD.  

A private physician in a January 2006 statement indicated 
that the appellant has been under her care for PTSD since 
August 2005.  

While there is a diagnosis of PTSD, the claim must be denied 
in the absence of the other essential criteria for 
establishing service connection for PTSD, that is, credible 
supporting evidence that the claimed in-service stressors 
actually occurred.

The appellant contends that he has PTSD as the result of 
being beaten by fellow service personnel.  In the appellant's 
particular situation, the alleged assault went unreported.  
The record does not show that he made a formal complaint.  
Further, a review of his inservice medical and personnel 
reports does not show that he reported an assault or was 
treated for appropriate injuries.  He was seen for nasal 
congestion and reported a pre-service history of nasal 
fractures, but did not report any trauma in service.  

In view of the foregoing, the Board finds that the 
appellant's service records do not support his claimed in-
service stressors.  Nor has he submitted any other evidence 
to support these claimed events.  Given the more obvious non-
service-related stressors, his killing of his wife and the 
death of his son, his more recent assertions of brutal 
beatings in service are not credible.  Hence, the criteria 
for service connection for PTSD are not met, and the claim 
for service connection must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
appellant's claim simply is not supported by credible 
evidence, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for hepatitis C is denied.

Service connection for PTSD is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


